Fisher, J.,
delivered the opinion of the court.
Cantzon filed his bill in the Superior Court of Chancery, to enforce his lien upon a certain lot, to secure a debt due to him by H. and P. Hilzheim — a decree was made ordering the sale of the lot — the commissioner advertised and made the sale — when the defendant, Barrett, became the purchaser. The sale was regularly reported to the court for confirmation, when the complainants appeared by petition in court, alleging that they held a deed of trust upon the lot in question, to secure a debt to them by the Hilzheims; and offering to j)ay to the complainant the amount of his debt. The court overruled the motion, and confirmed the sale; from which order the petitioners appealed.
Admitting the force of the English rule in this State, that the court will, under a proper showing, order the biddings to be opened, and direct a re-sale of the property, the petitioners have not brought themselves within the rule. They do not state what sum they are willing to advance on the amount of the sale, or offer to *518pay the expenses already incurred; or offer to pay the purchaser for his trouble and loss of time. The sale having been regularly made, reported and ready for confirmation, a third party can only be heard in opposition to the confirmation, on the ground that he is ready to advance on the bid made; and he must state the amount, so that the court may judge of the propriety of ordering another sale.
Decree affirmed.